DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 7-11 of U.S. Patent No. 11,298,892. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application encompass those of the patent.
Regarding claims 1 and 3, see claim 4
Regarding claim 2, see claim 5,
Regarding claim 4, see claim 6.  It would have been obvious to one of ordinary skill in the art at the time of filing to add a heat generating substance to the foamable pellets of claim 1 since claim 4 teaches this and since the addition of a heat-generating substance of foamable pellets is well-known and conventional in the foaming arts. 
Regarding claim 5, see claim 8.  It would have been obvious to one of ordinary skill in the art at the time of filing to add a heat generating substance to the foamable pellets of claim 1 since claim 4 teaches this and since the addition of a heat-generating substance of foamable pellets is well-known and conventional in the foaming arts.
Regarding claim 6, see claim 9.  It would have been obvious to one of ordinary skill in the art at the time of filing to add a heat generating substance to the foamable pellets of claim 1 since claim 4 teaches this and since the addition of a heat-generating substance of foamable pellets is well-known and conventional in the foaming arts.
Regarding claim 10, see claim 11.  It would have been obvious to one of ordinary skill in the art at the time of filing to add a heat generating substance to the foamable pellets of claim 1 since claim 4 teaches this and since the addition of a heat-generating substance of foamable pellets is well-known and conventional in the foaming arts.
Regarding claim 11, see claim 8.  It would have been obvious to one of ordinary skill in the art at the time of filing to add a heat generating substance to the foamable pellets of claim 1 since claim 4 teaches this and since the addition of a heat-generating substance of foamable pellets is well-known and conventional in the foaming arts.
Regarding claim 9, see claim 7.
Regarding claim 11, see claim 8.  It would have been obvious to one of ordinary skill in the art at the time of filing to have the pellets have surface regions of increased crystallinity to decrease the adhesion between the pellets as taught by claim 7
Regarding claim 12, see claim 9.  It would have been obvious to one of ordinary skill in the art at the time of filing to have the pellets have surface regions of increased crystallinity to decrease the adhesion between the pellets as taught by claim 7. 
Regarding claim 13, see claim 11.  It would have been obvious to one of ordinary skill in the art at the time of filing to have the pellets have surface regions of increased crystallinity to decrease the adhesion between the pellets as taught by claim 7. 
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 9 of U.S. Patent No. 11,325,282 in view of Donatelli et al.(US Patent 5,051,224). Claim 1 of Patent ‘282 teaches all of the claim except the workpiece being located on a rigid form.  Donatelli et al. teaches a very similar method but teaches placing the workpiece on a rigid tool.(Figure 1)  It would have been obvious to one of ordinary skill in the art at the time of filing to place the workpiece of ‘282 on a rigid tool as suggested by Donatelli et al. since this would control the shape of one side of the workpiece so it would meet the desired specifications.
Regarding claim 2, see claim 3.
Regarding claim 4, see claim 9.
Claims 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 11,325, 282 in view of Donatelli et al.(US Patent 5,051,224) as applied above, and further in view of Miura et al.(US Patent 7,052,572). 
The application and  Donatelli et al. dose not disclose placing a second element mixed with the expanding element.  Miura et al. is directly to a similar process and discloses that materials of different thermal expansion including those without any expansion can be used together as expandable elements.(Col. 27, ll. 23-25)  Since the materials expand with heat, they contract when the heat is removed, i.e. when a predetermined change in an attribute(temperature) of the element occurs.  It would have been obvious to one of ordinary skill in the art at the time of filing to use materials of different thermal expansion as the expandable elements of 16/459,505 and Donatelli et al. since Miura et al. discloses mixing materials of differing thermal expansion can be used to adjust the pressure required.(Col. 27, ll. 3-25)  One of the different expandable elements can be considered the “expandable element” and a different one the “contractible element” since the expandable elements contract when the temperature decreases.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al.(US Patent 7,052,572) in view of Graham(US Patent 7,306,692)
Miura et al. teaches a method of making a composite by adding an expandable element to the internal volume of a container(area between 71 and 80) near an uncured workpiece(adhesive in P2) on a rigid form(72), expanding the expandable element using heat, and curing the adhesive.(Col. 20, ll. 27-50)  The reference does not disclose using this method to repair a composite part.  Graham teaches repairing a composite part by laying a patch on the part, and applying a deformable membrane to the part so that it can take into account variations in thickness.(Col. 2, ll. 25-54)  It would have been obvious to one of ordinary skill in the art at the time of filing to use the method of Miura et al. to repair a composite part by applying a patch and then using the container, rigid tool, and expandable element since Miura et al. is used for composites and Graham shows a similar process can also be used to repair composites.  
Regarding claim 15, Miura et al. discloses that materials of different thermal expansion can be used as expandable elements.(Col. 27, ll. 23-25)  Since the materials expand with heat, they contract when the heat is removed, i.e. when a predetermined change in an attribute(temperature) of the element occurs.  One of the different expandable elements can be considered the “expandable element” and a different one the “contractible element” since the expandable elements contract when the temperature decreases.
Regarding claim 16, the purpose of the expandable elements in Miura et al. is to produce pressure against the workpiece.
Regarding claim 17, Miura et al. discloses the expandable elements can be charged directly into a location or placed in a bag film.(Col. 25, ll. 40-41) 
Regarding claim 19, the method is for making aircraft parts.(Col. 1, ll. 28)
Regarding claim 20, Miura et al. does not disclose an autoclave, only a heating tank.(Col. 20, ll. 19) 
Claim(s) 1-3, 6, 12, 13, and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Donatelli et al.( Patent 5,5051,224) in view of Graham.
Donatelli et al. teaches a method of making a composite by adding an expandable element(50) to the internal volume of a container(20) near an uncured workpiece(30) on a rigid form(10), expanding the expandable element using heat, and curing the workpiece.(Col. 8, ll. 11-34)  The reference does not disclose using this method to repair a composite part.  Graham teaches repairing a composite part by laying a patch on the part, and applying a deformable membrane to the part so that it can take into account variations in thickness.(Col. 2, ll. 25-54)  It would have been obvious to one of ordinary skill in the art at the time of filing to use the method of Donatelli et al. to repair a composite part by applying a patch and then using the container, rigid tool, and expandable element since Miura et al. is used for composites and Graham shows a similar process can also be used to repair composites.  
Regarding claim 19, while Donatelli et al. does not disclose the workpiece is aircraft component, it is extremely well-known and conventional to use composite parts as aircraft components and it would have been obvious for this reason to use the method of Donatelli et al. to make aircraft parts.
Regarding claim 20, Donatelli et al. disclose heat can be applied by internal heaters which would not be considered an autoclave.(Col. 8, ll. 29-30)
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donatelli et al. and Graham as applied to claim 14 above, and further in view of Miura et al.
Regarding claim 15, Donatelli et al. and Graham do not disclose placing a second element mixed with the expanding element.  Miura et al. is directly to a similar process and discloses that materials of different thermal expansion can be used as expandable elements.(Col. 27, ll. 23-25)  Since the materials expand with heat, they contract when the heat is removed, i.e. when a predetermined change in an attribute(temperature) of the element occurs.  It would have been obvious to one of ordinary skill in the art at the time of filing to use materials of different thermal expansion as the expandable elements of Donatelli et al. and Graham since Miura et al. discloses mixing materials of differing thermal expansion can be used to adjust the pressure required.(Col. 27, ll. 3-25)  One of the different expandable elements can be considered the “expandable element” and a different one the “contractible element” since the expandable elements contract when the temperature decreases.
Regarding claim 16, Donatelli et al. discloses the expandable elements generate pressure against the workpiece.(Col. 8, ll. 30-35)
Regarding claim 17, Donatelli et al. does not disclose the expandable element being located inside a bag.  Miura et al. discloses the expandable elements can be charged directly into a location or placed in a bag film.(Col. 25, ll. 40-41)  It would have been obvious to one of ordinary skill in the art at the time of filing to place the expandable elements of Donatelli et al. into a bag film since Miura et al. discloses this is a known alternative to using them on their own.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or clearly suggest a repair process for a composite part having a thermally activated expandable material added inside an internal volume of a container housing a damaged part on a rigid form, heating the expandable element  with a heat generating element added to the internal volume of the container to expand it and curing an uncured patch on the part while the expanded component applies pressure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746